Citation Nr: 9909781	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a special monthly pension for aid and 
attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1943.  He died in March 1982.  The appellant is the 
veteran's widow.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The record shows that the appellant was awarded death pension 
benefits effective March 1, 1982.  In February 1997 she 
submitted a request for a special monthly pension for aid and 
attendance.  She stated that her condition had deteriorated 
to the point that she required daily assistance preparing 
meals and taking medications.

She reported treatment from several physicians at that time, 
including Dr. Ankem Ravindra.  In a rating decision of May 
1997 it was noted that a letter had been mailed to Dr. 
Ravindra requesting medical records regarding the appellant.  
It was further noted that no reply had been received.

The Board notes that the claims folder contains a note, 
attached to a copy of this letter, dated 17 March 1997, which 
states that Edward Murray had not been seen in this office.  
Presumably this is a response from Dr. Ravindra's office.  
The Board further notes that the letter of March 17, 1997 
states that the above named veteran claimed treatment, and 
listed the deceased veteran's name on the on top of the 
letter.  This could lead to confusion, and the Board 
concludes that Dr. Ravindra's office may not have realized 
that the appellant's, and not the veteran's, records were 
requested.  

The Board also notes that the appellant has not replied to a 
letter, dated September 9, 1997, in which she was asked to 
provide a statement from her personal physician which briefly 
describes her limitations in performing self-care.  As this 
claim must be remanded for another item of evidence, the 
Board finds that the appellant should be given another 
opportunity to provide such a statement, and should be 
reminded that if she is unable to afford this she may be 
scheduled for an examination to determine eligibility for aid 
and attendance at a VA medical facility.

Therefore this claim is REMANDED for the following:

1.  The RO should attempt to obtain 
medical records relating to treatment 
claimed by the veteran from Dr. Ravindra.

2.  The appellant should be reminded that 
a statement from her physician regarding 
her limitations in self-care would be 
beneficial to her claim.  She should 
again be notified that VA facilities can 
accomplish an examination for this 
purpose if necessary.

Upon completion of the above listed items, the RO should 
review the appellant's claim for a special monthly pension 
for aid and attendance.  If the determination remains adverse 
the RO should provide the appellant and her representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate consideration.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







